Opinion of the. Court by
Judd, C. J.
This is an action of debt on a judgment, the summons alleging that the judgment was rendered in the Police Court on the 27th of August, 1880, as of the 13th of August. It is made to appear to us that the Police J ustice, W. C. J ones, resigned on the 16th of August, whereupon the present Police Justice was appointed. The case comes before us on appeal on the point of law, whether this was a valid judgment.’ It is urged by the defendant’s counsel that Mr. Jones having resigned, his powers as a Police Justice ceased to exist and his. act in rendering the judgment was illegal and void.
We are of the opinion that the judgment was rightly entered nunc pro tunc, and is a valid judgment. “ The policy of entering judgments nunc pro tunc is agreeable to the maxim, lactus curice nemine gravabit.”’ “An act of the Court shall prejudice- no one:” Freeman- on Judgments, Section 56.
The delay of the J ustice in rendering his decision after the case had been fully submitted to him ought not to prejudice parties or require them to put their case on. afresh, and we think that Mr. Jones had authority to complete his record by *666the formal entry of the judgment to take effect as of a day when he was Police Justice.
W. A. Whiting for plaintiff'.
J. L. Kaulukou for defendant.
Honolulu, April 7, 1883.
Judgment of Police Court affirmed.